 



Exhibit 10.01

INTUIT INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective March 15, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

           
ARTICLE I PURPOSE
    1  
ARTICLE II DEFINITIONS
    1    
2.1 Accelerated Distribution
    1    
2.2 Account Earnings
    1    
2.3 Beneficiary
    1    
2.4 Bonus Deferral Commitment
    1    
2.5 Change of Control
    1    
2.6 Code
    2    
2.7 Commission Deferral Commitment
    2    
2.8 Committee
    2    
2.9 Company
    2    
2.10 Company Contribution Account
    2    
2.11 Compensation
    2    
2.12 Compensation Committee
    3    
2.13 Deferral Commitment
    3    
2.14 Deferral Period
    3    
2.15 Disability
    3    
2.16 Early Withdrawal
    3    
2.17 Earnings Index or Earnings Indices
    3    
2.18 Elective Deferral Account
    3    
2.19 Elective Deferred Compensation
    3    
2.20 Employer
    3    
2.21 Financial Hardship
    3    
2.22 Hardship Withdrawal
    4    
2.23 Participant
    4    
2.24 Participation Agreement
    4    
2.25 Plan Benefit
    4    
2.26 Retirement
    4    
2.27 Salary Deferral Commitment
    4  
ARTICLE III PARTICIPATION AND DEFERRAL COMMITMENTS
    4    
3.1 Eligibility and Participation
    4    
3.2 Elective Deferrals
    5    
3.3 Limitations on Deferral Commitments
    5    
3.4 Modification of Deferral Commitment
    6  
ARTICLE IV DEFERRED COMPENSATION ACCOUNTS
    6    
4.1 Accounts
    6    
4.2 Elective Deferred Compensation
    6    
4.3 Discretionary Company Contributions
    6    
4.4 Allocation of Accounts
    6    
4.5 Account Earnings
    7    
4.6 Determination of Accounts
    7    
4.7 Vesting of Accounts
    7    
4.8 Statement of Accounts
    7  
ARTICLE V PLAN BENEFITS
    8  

i



--------------------------------------------------------------------------------



 

             
5.1 Prior to Termination of Employment
    8    
5.2 After Termination of Employment
    9    
5.3 Form of Benefit Payment
    9    
5.4 Commencement of Benefit Payment
    11    
5.5 Change of Election
    11    
5.6 Tax Withholding
    11    
5.7 Valuation and Settlement
    11    
5.8 Payment to Guardian
    11  
ARTICLE VI BENEFICIARY DESIGNATION
    11    
6.1 Beneficiary Designation
    11    
6.2 Changing Beneficiary
    12    
6.3 Community Property
    12    
6.4 No Beneficiary Designation
    12  
ARTICLE VII ADMINISTRATION
    13    
7.1 Committee
    13    
7.2 Agents
    13    
7.3 Binding Effect of Decisions
    13    
7.4 Indemnification of Committee
    13  
ARTICLE VIII CLAIMS PROCEDURE
    13    
8.1 Claim
    13    
8.2 Review of Claim
    13    
8.3 Notice of Denial of Claim
    13    
8.4 Reconsideration of Denied Claim
    14    
8.5 Employer to Supply Information
    14  
ARTICLE IX AMENDMENT AND TERMINATION OF PLAN
    14    
9.1 Amendment
    14    
9.2 Right to Terminate Plan
    15  
ARTICLE X MISCELLANEOUS
    15    
10.1 Unfunded Plan
    15    
10.2 Unsecured General Creditor
    15    
10.3 Trust Fund
    15    
10.4 Nonalienability
    16    
10.5 Not a Contract of Employment
    16    
10.6 Protective Provisions
    16    
10.7 Governing Law
    16    
10.8 Validity
    16    
10.9 Notice
    16    
10.10 Successors
    17  

ii



--------------------------------------------------------------------------------



 



INTUIT INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I

PURPOSE

     The purpose of this Executive Deferred Compensation Plan (this “Plan”) is
to provide current tax planning opportunities as well as supplemental funds for
the retirement or death of certain select key employees of Intuit Inc., a
Delaware corporation (the “Company”). It is intended that the Plan will aid the
Company in retaining and attracting employees of exceptional ability. This Plan
shall be effective as of March 15, 2002.

ARTICLE II

DEFINITIONS

          For purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

     2.1 Accelerated Distribution. “Accelerated Distribution” means the
distribution made pursuant to Section 5.1(c).

     2.2 Account Earnings. “Account Earnings” means the amount to be credited to
the Participant’s Elective Deferral Account and Company Contribution Account
pursuant to Section 4.5.

     2.3 Beneficiary. “Beneficiary” means the person, persons or entity entitled
under Article VI to receive any Plan benefits payable after a Participant’s
death.

     2.4 Bonus Deferral Commitment. “Bonus Deferral Commitment” means the bonus
deferral made pursuant to Section 3.2(b).

     2.5 Change of Control. “Change of Control” means the occurrence of any of
the following events:

             (a) A merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company and this Plan is assumed by the successor corporation, which
assumption shall be binding on all Participants),          (b) the sale of
substantially all of the assets of the Company,

Page 1



--------------------------------------------------------------------------------



 



             (c) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company; or          (d) any other
transaction which qualifies as a “corporate transaction” under Section 424(a) of
the Code wherein the stockholders of the Company give up all of their equity
interest in the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company).

     2.6 Code. “Code” means the Internal Revenue Code, as amended from time to
time.

     2.7 Commission Deferral Commitment. “Commission Deferral Commitment” means
the commission deferral made pursuant to Section 3.2(c).

     2.8 Committee. “Committee” means the Employee Benefits Administrative
Committee. The Committee shall be responsible for administering the Plan.

     2.9 Company. “Company” means Intuit Inc., a Delaware Corporation or any
successor to the business thereof.

     2.10 Company Contribution Account. “Company Contribution Account” means the
Account maintained in accordance with Article IV with respect to Company
contributions pursuant to Section 4.3 of this Plan. The Company Contribution
Account shall be utilized solely as a device for the determination and
measurement of the amounts to be paid to the Participant pursuant to this Plan.
The Company Contribution Account shall not constitute or be treated as a trust
fund of any kind.

     2.11 Compensation. “Compensation” means the salary, bonus, and commissions
payable to a Participant during the calendar year and considered to be “wages”
for purposes of federal income tax withholding, before reduction for amounts
deferred under this Plan, salary reduction contributions under Section 401(k) of
the Code, or any other deferral arrangements. Compensation also includes payroll
deduction amounts a Participant elects to make to the Company’s Employee Stock
Purchase Plan. Compensation does not include expense reimbursements, severance
wages, any form of non-cash compensation or benefits, including short and long
term disability payments, group life insurance premiums, income from the
exercise of stock options or other receipt of Company stock, or any other
payments or benefits other than normal compensation.

Page 2



--------------------------------------------------------------------------------



 



     2.12 Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board of Directors of the Company.

     2.13 Deferral Commitment. “Deferral Commitment” means an election to defer
Compensation made by a Participant pursuant to Article III and for which the
Participant has submitted a separate Participation Agreement to the Committee.

     2.14 Deferral Period. “Deferral Period” means the period over which a
Participant has elected to defer a portion of his Compensation. Each calendar
year shall be a separate Deferral Period. However, for the initial Deferral
Period under the Plan or for a newly eligible employee, the Deferral Period
shall be the portion of the calendar year following timely submission of the
Participation Agreement to the Committee.

     2.15 Disability. “Disability” means a mental or physical condition that
satisfies the definition of disability contained in the Company’s Long Term
Disability Plan and would make an individual eligible for benefits under such
plan.

     2.16 Early Withdrawal. “Early Withdrawal” means a distribution from a
Participant’s Elective Deferral Account pursuant to Section 5.1(a).

     2.17 Earnings Index or Earnings Indices. “Earnings Index” or “Earnings
Indices” means the portfolios or funds selected by the Committee to be used in
calculating Account Earnings. Each Earnings Index shall be treated as a phantom
investment fund that shall be credited with earnings (whether a gain or loss)
according to the performance of the actual fund or portfolio.

     2.18 Elective Deferral Account. “Elective Deferral Account” means the
Account maintained by the Company in accordance with Article IV with respect to
any elective deferral of Compensation pursuant to Section 4.2 of this Plan. A
Participant’s Elective Deferral Account shall be utilized solely as a device for
the determination and measurement of the amounts to be paid to the Participant
pursuant to this Plan and shall not constitute or be treated as a trust fund of
any kind.

     2.19 Elective Deferred Compensation. “Elective Deferred Compensation” means
the amount of Compensation that a Participant elects to defer pursuant to a
Deferral Commitment.

     2.20 Employer. “Employer” means the Company and any affiliated or
subsidiary entities designated by the Committee.

     2.21 Financial Hardship. “Financial Hardship” means a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Section 152(a) of
the Code) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary or unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The circumstances
that will constitute Financial Hardship will depend upon the facts of each case,
but in any case, payment may not be made to the extent that such hardship is or
may be relieved: (a) through reimbursement or compensation by insurance or
otherwise, or (b) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship. The
desire

Page 3



--------------------------------------------------------------------------------



 



to send a child to college or purchase a home will not be considered a Financial
Hardship under the Plan.

     2.22 Hardship Withdrawal. “Hardship Withdrawal” means a distribution from a
Participant’s Elective Deferral Account and vested Company Contribution Account
pursuant to Section 5.1(b).

     2.23 Participant. “Participant” means any individual who is participating
in this Plan as provided in Article III and any individual who has a Plan
Benefit under this Plan.

     2.24 Participation Agreement. “Participation Agreement” means the Deferral
Commitment agreement submitted by a Participant to the Committee pursuant to
Sections 3.1(b) and 3.1(c).

     2.25 Plan Benefit. “Plan Benefit” means the benefit payable to a
Participant as calculated in Article V.

     2.26 Retirement. “Retirement” means termination from employment with the
Employer after the attainment of:

             (a) Age 55, and          (b) Five years of service with the
Employer. A Participant shall be credited with a year of service, for purposes
of this Section and Section 5.3(b), for each full year in which the Participant
remains employed by the Employer, beginning on the Participant’s initial hire
date and ending on the date the Participant terminates employment with the
Employer. If a Participant is an employee as a result of the Company’s or one of
its subsidiaries’ acquisition of or merger with the Participant’s prior
employer, the Participants’ years of service shall include the time the
Participant was employed by such prior employer.

     2.27 Salary Deferral Commitment. “Salary Deferral Commitment” means the
salary deferral made pursuant to Section 3.2(a).

ARTICLE III

PARTICIPATION AND DEFERRAL COMMITMENTS

     3.1 Eligibility and Participation.

             (a) Eligibility. An employee of the Employer shall be eligible to
participate in this Plan if the employee is a management or highly compensated
employee and is named by the Company’s CEO or his designee to be a Participant
in this Plan. To be considered for participation in a year, the Participant must
have projected base salary, target incentive compensation, and target
commissions equal to at least $140,000 and be employed in a position at the
director level or above.

Page 4



--------------------------------------------------------------------------------



 



             (b) Participation. An eligible employee may elect to participate in
this Plan with respect to any Deferral Period by submitting a Participation
Agreement to the Committee, prior to the date established by the Committee, in
the calendar year immediately preceding the Deferral Period. Notwithstanding the
forgoing, an election to participate in the Plan for the initial Deferral Period
shall be timely if made by April 14, 2002, thirty days after the Plan is
effective. Such election will be made during the current calendar year, but will
be to defer Compensation for services to be substantially performed subsequent
to the date of the election.          (c) Partial Year Participation. In the
event that an employee first becomes eligible to participate during a calendar
year, a Participation Agreement must be submitted to the Committee no later than
thirty (30) days following notification to the employee of eligibility to
participate. Such Participation Agreement shall be effective only with regard to
Compensation earned following the submission of the Participation Agreement to
the Committee.

     3.2 Elective Deferrals. A Participant may elect Deferral Commitments in the
Participation Agreement as follows:

             (a) Salary Deferral Commitment. A Salary Deferral Commitment shall
be related to the salary payable by Company to the Participant during the
Deferral Period. The amount to be deferred shall be stated as a percentage of
the salary to be paid during the Deferral Period, as a flat dollar amount for
the Deferral Period, or in such other form as allowed by the Committee.    
     (b) Bonus Deferral Commitment. A Bonus Deferral Commitment shall be related
to the bonuses payable to the Participant during the Deferral Period. The amount
to be deferred shall be stated as a percentage of any bonus payable during the
Deferral Period, as a flat dollar amount from any bonus payable during the
Deferral Period, or in such other form as allowed by the Committee.    
     (c) Commission Deferral Commitment. A Commission Deferral Commitment shall
be related to the commissions payable to the Participant during the Deferral
Period. The amount to be deferred shall be stated as a percentage of any
commissions payable during the Deferral Period, as a flat dollar amount from any
commissions payable during the Deferral Period, or in such other form as allowed
by the Committee.

     3.3 Limitations on Deferral Commitments. The following limitations shall
apply to Deferral Commitments:

             (a) Minimum. The minimum deferral amount for a Salary and Bonus
Deferral Commitment shall be two thousand dollars ($2,000) per Deferral Period.
If the Deferral Commitment is a Bonus Deferral Commitment or a Commission
Deferral Commitment, the $2,000 minimum shall be calculated as a percentage of
targeted incentive bonus or commissions.

Page 5



--------------------------------------------------------------------------------



 



             (b) Maximum. The maximum deferral amount for a Salary Deferral
Commitment shall be fifty percent (50%). The maximum deferral amount for a Bonus
Deferral Commitment or a Commission Deferral Commitment shall be one hundred
percent (100%) of any such bonus, or commission to be paid or payable during the
Deferral Period.          (c) Changes in Minimum or Maximum. The Committee may
amend the Plan to change the minimum or maximum deferral amounts from time to
time by giving written notice to all Participants. No such change may affect a
Deferral Commitment made prior to the Committee’s action.

     3.4 Modification of Deferral Commitment. A Deferral Commitment shall be
irrevocable except that the Committee shall permit a Participant to reduce the
amount to be deferred, or waive the remainder of the Deferral Commitment upon a
finding that the Participant has suffered a Financial Hardship. If the Committee
grants the application, the Participant will not be allowed to enter into a new
Deferral Commitment for the remainder of the Deferral Period in which the
reduction or waiver of the Deferral Commitment occurs and the following Deferral
Period. Any resumption of the Participant’s deferrals under this Plan shall be
made only at the election of the Participant in accordance with this
Article III.

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

     4.1 Accounts. For record keeping purposes only, separate accounts shall be
maintained for each Participant to reflect his or her Elective Deferral Account
and Company Contribution Account (collectively referred to herein as
“Accounts”). Separate sub-accounts shall be maintained to the extent necessary
to properly reflect the Participant’s election of Earnings Indices and vesting
of Company contributions under Sections 4.4 and 4.7.

     4.2 Elective Deferred Compensation. A Participant’s Elective Deferred
Compensation shall be credited to the Participant’s Elective Deferral Account as
the corresponding non-deferred portion of the Compensation becomes or would have
become payable. Any withholding of taxes or other amounts which is required by
state, federal or local law with respect to deferred Compensation shall be
withheld from the Participant’s non-deferred Compensation to the maximum extent
possible with any excess reducing the amount deferred.

     4.3 Discretionary Company Contributions. The Company may make discretionary
Company contributions to the Participant’s Company Contribution Account.
Discretionary Company contributions shall be credited at such times and in such
amounts as the Committee in its sole discretion shall determine. The Committee
shall notify Participants of contributions to their Company Contribution Account
under this Section 4.3.

     4.4 Allocation of Accounts. A Participant shall allocate the Accounts among
the Earning Indices selected by the Committee. Such allocations shall be made in
whole percentage increments. The Committee may change the Earnings Indices at
any time. The Elective Deferral Account and Company Contribution Account shall
be treated as if invested in the Earnings

Page 6



--------------------------------------------------------------------------------



 



Indices chosen by the Participant. The Participant’s initial allocation shall be
set forth in the Participation Agreement. If no allocation is made in the
Participation Agreement, the Participant’s entire account shall be initially
allocated to the money market fund. A change in allocation among Earning Indices
will be allowed once each day in the form and manner prescribed by the
Committee. Changes made while the New York Stock Exchange is open will be
effective at the end of the day on which the change was made. Changes made when
the New York Stock Exchange is closed will be effective at the end of the next
day on which the New York Stock Exchange is open.

     4.5 Account Earnings. The Accounts of each Participant shall be credited
with earnings as if such Accounts were actually invested in the Earnings Indices
elected by the Participant pursuant to Section 4.4.

     4.6 Determination of Accounts. Each Participant’s Elective Deferral Account
as of each day shall consist of the balance of such account as of the
immediately preceding day, plus (a) the Participant’s Elective Deferred
Compensation credited during the day, and (b) the applicable Account Earnings,
minus the amount of any distributions from such account made during the day.
Each Participant’s Company Contribution Account as of each day shall consist of
the balance of such account as of the immediately preceding day, plus (a) any
discretionary Company contributions credited during the day, and (b) the
applicable Account Earnings, minus the amount of any distributions from such
account made during the day. The specific method of valuing the Accounts shall
be under the sole discretion of the Committee.

     4.7 Vesting of Accounts. Participants shall be vested in their Accounts as
follows:

             (a) Each Participant’s Elective Deferral Account, including
earnings thereon, shall be 100% vested at all times.          (b) Each
discretionary Company contribution credited to each Participant’s Company
Contribution Account under Section 4.3 and earnings thereon shall be vested
according to the sole discretion of the Committee. The vesting schedule applied
to each Discretionary Company Contribution shall be communicated to the
Participant at the same time that the Participant is informed of such
Discretionary Company Contribution. The Committee may later accelerate vesting
of a Discretionary Company Contribution in its sole discretion. Notwithstanding
the vesting schedule established by the Committee with respect to a
Discretionary Company Contribution, such Discretionary Company Contribution and
the earnings thereon shall become 100% vested on the occurrence of any of the
following events:

     (i)  The Participant’s Disability,

     (ii)  The Participant’s death, or

     (iii)  A Change of Control of the Company.

     4.8 Statement of Accounts. The Committee shall submit to each Participant,
within ninety (90) days after the close of each calendar year and at such other
time as determined by the

Page 7



--------------------------------------------------------------------------------



 



Committee, a statement setting forth the balance of and the credits to the
Accounts maintained for such Participant.

ARTICLE V

PLAN BENEFITS

     5.1 Prior to Termination of Employment. A Participant’s Elective Deferral
Account and the vested portion of a Participant’s Company Contribution Account
may be distributed to the Participant prior to termination of employment as
follows:

             (a) Early Withdrawal.

                  (i) Elective Deferral Account. A Participant may elect in a
Participation Agreement to withdraw all or any portion of the amount deferred by
that Participation Agreement, and the earnings thereon, as of a date specified
in the Participation Agreement. Such date shall not be sooner than two (2) years
after the date the Deferral Period commences. Such election shall be made at the
time the Deferral Commitment is made and shall be irrevocable.    
     (ii) Company Contribution Account. A Participant may elect to withdraw all
or any portion of a vested Company contribution and the earnings thereon, as of
a specified date, not sooner than two (2) years after the date the Company
contribution is credited to the Participant’s Company Contribution Account. Such
election shall be made at the time the Company Contribution is credited to the
Participant’s Company Contribution Account and shall be irrevocable. Withdrawals
under this section shall be limited to the vested portion of the Company
Contribution Account.

             (b) Hardship Withdrawals. Upon a finding that a Participant has
suffered a Financial Hardship, the Committee may, in its sole discretion, make
distributions from the Participant’s Elective Deferral Account and the vested
portion of the Participant’s Company Contribution Account. A Participant
requesting a Hardship Withdrawal shall apply in writing to the Committee and
shall provide such additional information as the Committee may require. The
amount of the Hardship Withdrawal shall be limited to the amount reasonably
necessary to meet the Participant’s needs resulting from the Financial Hardship,
including any amounts necessary to pay federal, state and/or local income taxes
reasonably anticipated to result from the distribution. Upon requesting a
Hardship Withdrawal, the Participant shall be required to change the investment
direction of the Participant’s Accounts to the money market fund. Immediately
following a distribution due to Financial Hardship, or the determination by the
Committee not to authorize a Hardship Withdrawal, the Participant may change the
investment direction pursuant to Section 4.4. If a distribution is made due to
Financial

Page 8



--------------------------------------------------------------------------------



 



        Hardship in accordance with this Section 5.1(b), the Participant’s
deferrals under this Plan shall cease for the remainder of the Deferral Period
in which the Hardship Withdrawal occurs and the following Deferral Period. Any
resumption of the Participant’s deferrals under this Plan shall be made only at
the election of the Participant in accordance with Article III herein.

             (c) Accelerated Distribution. Notwithstanding any other provision
of this Plan, a Participant shall be entitled to receive, upon written request
to the Committee, a lump sum distribution equal to ninety percent (90%) of the
Participant’s Elective Deferral Account and the vested portion of the
Participant’s Company Contribution Account as of the end of the day immediately
preceding the date on which the Committee receives the written request
(“Accelerated Distribution”). The remaining balance of the Participant’s
Elective Deferral Account and the remaining balance of the Participant’s vested
Company Contribution Account shall be forfeited by the Participant. The unvested
portion of the Participant’s Company Contribution Account shall not be
forfeited, but rather shall remain in the Plan until distributed in accordance
with this Article V. Upon requesting an Accelerated Distribution, the
Participant shall be required to change the investment direction of the
Participant’s Accounts to the money market fund. After an Accelerated
Distribution, the Participant’s deferrals under this Plan shall cease for the
remainder of the Deferral Period in which the Accelerated Distribution occurs,
and the following Deferral Period. Any resumption of the Participant’s deferrals
under this Plan shall be made only at the election of the Participant in
accordance with Article III herein.

     5.2 After Termination of Employment. Upon a Participant’s termination of
employment with the Employer for any reason, the Participant shall become
entitled to receive the payment of the Participant’s Elective Deferral Account
and the vested portion of the Participant’s Company Contribution Account. The
benefit will be paid in the form set forth in Section 5.3.

     5.3 Form of Benefit Payment. Benefits payable under Sections 5.1 and 5.2
shall be payable in the following form:

             (a) Distributions Prior to Termination. Early Withdrawals under
Section 5.1(a)(i) will be paid as a lump sum or over four (4) years, pursuant to
Section 5.4, as elected by the Participant in the Participation Agreement. Early
Withdrawals under Section 5.1(a)(ii) will be paid, pursuant to Section 5.4, as
elected by the Participant in the Participation Agreement. Hardship Withdrawals
under Section 5.1(b) will be paid in a lump sum within thirty (30) days after
the Committee’s decision. Accelerated Distributions under Section 5.1(c) will be
paid in a lump sum within thirty (30) days of the receipt of the request by the
Committee.          (b) Termination Prior to Retirement, Disability, or Change
of Control. Benefits payable as a result of termination for any reason other
than the Participant’s Retirement or Disability or prior to a Change of Control
of the

Page 9



--------------------------------------------------------------------------------



 



        Company shall be paid in a lump sum. Provided, however, that a
Participant who terminates after having five (5) years of service with the
Company shall be entitled to elect to elect in the Participation Agreement to
receive the benefit as a lump sum, or in substantially equal annual installments
over two (2) or five (5) years. For purposes of this Section 5.3(b), years of
service will be determined pursuant to Section 2.26(b).          (c) Termination
Due to Retirement, Disability, or After Change of Control. Benefits payable as a
result of termination due to the Participant’s Retirement or Disability or after
a Change of Control of the Company shall be paid in the form selected by the
Participant at the time of the Deferral Commitment. Options for the form of
benefit payment shall include:

                  (i) A lump sum payment, or          (ii) Substantially equal
annual installments of the Account over a period of two (2), five (5) or ten
(10) years. Account Earnings shall continue to accrue during the payment period
on the unpaid balance in the Participant’s Accounts.

             (d) Death Benefits.

                  (i) Upon the death of the Participant prior to termination of
employment, the Company shall pay to the Participant’s Beneficiary, as
designated in Article VI, an amount equal to the balance of the Participant’s
Elective Deferral Account and Company Contribution Amount in the form selected
by the Participant at the time of the Deferral Commitment. Options for the form
of benefit payment shall include a lump sum payment or substantially equal
annual installments of the Participant’s Accounts over a period of two (2), five
(5) or ten (10) year years; provided, however, that any benefits payable
hereunder to a trust or estate shall be paid in a lump sum. Account Earnings
shall continue to accrue during the payment period on the unpaid balance of the
Participant’s Accounts. The Committee may, in its sole discretion, pay any death
benefit hereunder in the form of a lump sum.          (ii) Upon the death of a
Participant after benefit payments have commenced, the Participant’s Beneficiary
shall receive the remaining unpaid balance in the Participant’s Accounts in the
same manner as the Participant was being paid prior to the Participant’s death;
provided, however, that any benefits payable hereunder to a trust or estate
shall be made in a lump sum. The Committee may, in its sole discretion, pay any
death benefit hereunder in the form of a lump sum. The Committee may, in its

Page 10



--------------------------------------------------------------------------------



 



             sole discretion, pay any death benefit hereunder in the form of a
lump sum.

             (e) Small Account(s). Notwithstanding any provision of this
Section 5.3 to the contrary, after a Participant becomes entitled to receive
benefit payments, if the total amount of the Participant’s Accounts is less than
twenty thousand dollars ($20,000) on a payment date, the Accounts shall be paid
in a lump sum.

     5.4 Commencement of Benefit Payment. Except for Hardship Withdrawals under
Section 5.1(b) and Accelerated Distributions under Section 5.1(c), benefits
payable in a lump sum shall be paid as soon as practicable after January 1 of
the year after termination of employment. Installment benefits shall be paid
annually as soon as practicable after January 1 each year.

     5.5 Change of Election. Except for Early Withdrawals under Section 5.1(a),
a Participant may change a previous election regarding the form of benefit
payment as long as the new election is filed with the Committee at least twelve
(12) full months prior to such Participant’s termination of employment. Any new
election regarding the form of benefit payment that is filed with the Committee
during the twelve (12) months prior to the Participant’s termination of
employment shall be ignored and reference shall be made to the prior filed
election in determining the form of benefit payment.

     5.6 Tax Withholding. To the extent required by federal, state, or local law
in effect at the time payments are made, the Employer shall withhold from any
amount that is included in the Participant’s income hereunder any taxes required
to be withheld by such law(s).

     5.7 Valuation and Settlement. For distributions other than Hardship
Withdrawals under Section 5.1(b) and Accelerated Distributions under Section
5.1(c), the amount of a lump sum payment and the amount of installments shall be
based on the value of the Participant’s Accounts as of December 31 of the year
prior to the year in which the lump sum or installment is due.

     5.8 Payment to Guardian. The Committee may direct payment to the duly
appointed guardian, conservator, or other similar legal representative of a
Participant or Beneficiary to whom payment is due. In the absence of such a
legal representative, the Committee may, in its sole and absolute discretion,
make payment to a person having the care and custody of a minor, incompetent or
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetence, minority, or incapacity. Such distribution
shall completely discharge the Committee from all liability with respect to such
benefit.

ARTICLE VI

BENEFICIARY DESIGNATION

     6.1 Beneficiary Designation. Subject to Section 6.3, each Participant shall
have the right, at any time, to designate one (1) or more persons or an entity
as Beneficiary (both primary as well as secondary) to whom benefits under this
Plan shall be paid in the event of such

Page 11



--------------------------------------------------------------------------------



 



Participant’s death prior to complete distribution of the Participant’s
Accounts. Each Beneficiary designation shall be in a written form prescribed by
the Committee and shall be effective only when filed with the Committee during
the Participant’s lifetime.

     6.2 Changing Beneficiary. Subject to Section 6.3, any Beneficiary
designation, other than the Participant’s spouse, may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee. The filing of a new
properly completed Beneficiary designation shall cancel all Beneficiary
designations previously filed.

     6.3 Community Property. If the Participant resides in a community property
state, any Beneficiary designation shall be valid or effective only as permitted
under applicable law.

     6.4 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided in Section 6.1 and subject to Section 6.3, if
the Beneficiary designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s Accounts, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

             (a) The Participant’s spouse;          (b) The Participant’s
children in equal shares, except that if any of the children predeceases the
Participant but leaves issue surviving, then such issue shall take, by right of
representation, the share the parent would have taken if living; or    
     (c) The Participant’s estate.

Page 12



--------------------------------------------------------------------------------



 



ARTICLE VII

ADMINISTRATION

     7.1 Committee. This Plan shall be administered by the Committee. The
Committee shall have the discretionary authority to interpret and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise. A majority vote of the Committee members shall control any decision.
Members of the Committee may be Participants under this Plan.

     7.2 Agents. The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may, from time
to time, consult with counsel who may be counsel to the Company.

     7.3 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in this Plan.

     7.4 Indemnification of Committee. The Company shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan on account of such member’s service on the Committee, except in the
case of gross negligence or willful misconduct by such member or as expressly
provided by statute.

ARTICLE VIII

CLAIMS PROCEDURE

     8.1 Claim. The Committee shall establish rules and procedures to be
followed by Participants and Beneficiaries in (a) filing claims for benefits,
and (b) for furnishing and verifying proofs necessary to establish the right to
benefits in accordance with this Plan, consistent with the remainder of this
Article VIII. Such rules and procedures shall require that claims and proofs be
made in writing and directed to the Committee.

     8.2 Review of Claim. The Committee shall review all claims for benefits.
Upon receipt by the Committee of such a claim, it shall determine all facts
which are necessary to establish the right of the claimant to benefits under the
provisions of this Plan and the amount thereof as herein provided within ninety
(90) days of receipt of such claim. If prior to the expiration of the initial
ninety (90) day period, the Committee determines additional time is needed to
come to a determination on the claim, the Committee shall provide written notice
to the Participant, Beneficiary or other claimant of the need for the extension,
not to exceed a total of one hundred eighty (180) days from the date the
application was received.

     8.3 Notice of Denial of Claim. In the event that any Participant,
Beneficiary or other claimant claims to be entitled to a benefit under this
Plan, and the Committee determines that

Page 13



--------------------------------------------------------------------------------



 



such claim should be denied, in whole or in part, the Committee shall, in
writing, notify such claimant that the claim has been denied, in whole or in
part, setting forth the specific reasons for such denial. Such notification
shall be written in a manner reasonably expected to be understood by such
claimant, shall refer to the specific sections of this Plan relied on, shall
describe any additional material or information necessary for the claimant to
perfect the claim, shall provide an explanation of why such material or
information is necessary, and, where appropriate, shall include an explanation
of how the claimant can obtain reconsideration of such denial.

     8.4 Reconsideration of Denied Claim.

             (a) Within sixty (60) days after receipt of the notice of the
denial of a claim, such claimant or duly authorized representative may request,
by mailing or delivery of such written notice to the Committee, a
reconsideration by the Committee of the decision denying the claim. If the
claimant or duly authorized representative fails to request such a
reconsideration within such sixty (60) day period, it shall be conclusively
determined for all purposes of this Plan that the denial of such claim by the
Committee is correct. If such claimant or duly authorized representative
requests a reconsideration within such sixty (60) day period, the claimant or
duly authorized representative shall have thirty (30) days after filing a
request for reconsideration to submit additional written material in support of
the claim, review pertinent documents, and submit issues and comments in
writing.          (b) After such reconsideration request, the Committee shall
determine within sixty (60) days of receipt of the claimant’s request for
reconsideration whether such denial of the claim was correct and shall notify
such claimant in writing of its determination. The written notice of the
Committee’s decision shall be in writing and shall include specific reasons for
the decision, shall be written in a manner reasonably calculated to be
understood by the claimant, and shall identify specific references to the
pertinent Plan provisions on which the decision is based. In the event of
special circumstances determined by the Committee, the time for the Committee to
make a decision may be extended by an additional sixty (60) days upon written
notice to the claimant prior to the commencement of the extension.

     8.5 Employer to Supply Information. To enable the Committee to perform its
duties, the Employer shall supply full and timely information to the Committee
of all matters relating to the Retirement, Disability, death, or other cause for
termination of employment of all Participants, and such other pertinent facts as
the Committee may require.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

     9.1 Amendment. The Committee may at any time amend this Plan by written
instrument, notice of which is given to all Participants and to any
Beneficiaries to whom a benefit is due. No amendment shall reduce the amount
accrued in any Accounts as of the date

Page 14



--------------------------------------------------------------------------------



 



such notice of the amendment is given. Material changes to this Plan will be
effective immediately, but must be ratified and approved at the Compensation
Committee meeting immediately following the effective date of such amendment.
After a Change of Control of the Company, this Plan may not be amended without
the consent of at least 75% of the Participants.

     9.2 Right to Terminate Plan. The Compensation Committee may at any time
partially or completely terminate this Plan if, in its judgment, the tax,
accounting, or other effects of the continuance of this Plan would not be in the
best interests of the Employer.

             (a) Partial Termination. The Compensation Committee may partially
terminate this Plan by instructing the Committee not to accept any additional
Deferral Commitments. If such a partial termination occurs, this Plan shall
continue to operate and be effective with regard to Deferral Commitments entered
into prior to the effective date of such partial termination.    
     (b) Complete Termination. The Compensation Committee may completely
terminate this Plan by choosing not to accept any additional Deferral
Commitments, and by terminating all ongoing Deferral Commitments. If such a
complete termination occurs, this Plan shall cease to operate and the Employer
shall pay out all Accounts. Payment shall be made in a lump sum within sixty
(60) days after the Compensation Committee terminates this Plan.    
     (c) Termination After Change of Control. After a Change of Control of the
Company, this Plan may not be completely or partially terminated without the
consent of at least 75% of the Participants.

ARTICLE X

MISCELLANEOUS

     10.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and,
therefore, is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

     10.2 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company or any other party for payment of benefits under this Plan. Any
insurance contracts, mutual fund shares, stocks, bonds or other property
purchased by the Company in connection with this Plan shall remain the Company’s
general, unpledged, and unrestricted assets. The Company’s obligation under this
Plan shall be an unfunded and unsecured promise to pay money in the future.

     10.3 Trust Fund. At its discretion, the Company may establish one (1) or
more trusts, with such trustees as the Committee may approve, for the purpose of
providing for the payment of benefits owed under this Plan. Although such a
trust shall be irrevocable, its assets shall be held for payment of all the
Company’s general creditors in the event of the Company’s insolvency or
bankruptcy. To the extent any benefits provided under this Plan are paid from
any

Page 15



--------------------------------------------------------------------------------



 



such trust, the Company shall have no further obligation to pay them. If not
paid from the trust, such benefits shall remain the obligation of the Company.
After the occurrence of a Change of Control, the Company will deposit an amount
in trust at least equal to the amount necessary to cause the trust’s assets to
equal the total of all Accounts under this Plan. Thereafter, the Company will
make additional deposits, no less often than monthly, as required to maintain
trust assets at a level at least equal the total of all Accounts under this
Plan.

     10.4 Nonalienability. The Committee may recognize the right of an alternate
payee named in a domestic relations order to receive all or a portion of a
Participant’s benefit under this Plan, provided that (a) the domestic relations
order would be a “qualified domestic relations order” within the meaning of Code
Section 414(p) if Code Section 414(p) were applicable to this Plan; (b) the
domestic relations order does not purport to give the alternate payee any right
to assets of the Company or its affiliates; and (c) the domestic relations order
does not purport to give the alternate payee any right to receive payments under
this Plan before the Participant is eligible to receive such payments. If the
domestic relations order purports to give the alternate payee a share of a
benefit to which the Participant currently has a contingent or nonvested right,
the alternate payee shall not be entitled to receive any payment from this Plan
with respect to the benefit unless the Participant’s right to the benefit
becomes nonforfeitable. Except as set forth in the preceding two sentences with
respect to domestic relations orders, and except as required under applicable
federal, state, or local laws concerning the withholding of tax, rights to
benefits payable under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, attachment or other legal
process, or encumbrance of any kind. Any attempt to alienate, sell, transfer,
assign, pledge, or otherwise encumber any such supplemental benefit, whether
currently or thereafter payable, shall be void.

     10.5 Not a Contract of Employment. This Plan shall not constitute a
contract of employment between the Employer and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discipline or
discharge a Participant at any time.

     10.6 Protective Provisions. A Participant shall cooperate with the Employer
by furnishing any and all information and taking other actions as requested by
the Employer in order to facilitate the administration of this Plan and the
payment of benefits hereunder.

     10.7 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the state of California, except as
preempted by federal law.

     10.8 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

     10.9 Notice. Any notice required or permitted under this Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in the Employer’s
records.

Page 16



--------------------------------------------------------------------------------



 



     10.10 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term “successors” as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.



INTUIT INC.  



By: /s/ Jeanine M. Corr


--------------------------------------------------------------------------------

 



Its: Senior Corporate Counsel


--------------------------------------------------------------------------------

 



By: /s/ James E. Grenier


--------------------------------------------------------------------------------

 



Its: Director — Total Rewards


--------------------------------------------------------------------------------

 



Members of the Employee Benefits
Administrative Committee of Intuit Inc.
Authorized to Execute the Plan document  

Page 17